Citation Nr: 0737423	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-36 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for anxiety, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for muscle pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for asthma, claimed as 
fatigue and to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a skin disability, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

7.  Entitlement to service connection for sleep disturbance, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

8.  Entitlement to service connection for an upper 
respiratory disability, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971, and from January 1991 to July 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision that denied 
service connection for headaches, anxiety, muscle pain, joint 
pain, asthma (also claimed as fatigue), a skin disability, 
sleep disturbance, an upper respiratory disorder, and 
gastroesophageal reflux disease.  The veteran timely 
appealed.

The veteran cancelled a videoconference hearing before a 
Veterans Law Judge at the RO that was scheduled for June 28, 
2007.

The Board notes that, in an April 1975 decision and 
subsequent decisions in March 1998 and June 1999, the RO 
denied service connection for headaches.  Each the RO's 
earlier decisions did not consider the claim based on an 
objective sign of undiagnosed illness.  38 C.F.R. § 3.317(b).  
Moreover, changes to the law regarding a qualifying chronic 
disability under 38 C.F.R. § 3.317 create a new basis of 
entitlement, so that the Board may adjudicate the veteran's 
current claim for service connection for headaches as an 
original, rather than as a reopened, claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  Headaches, nervousness, muscle pain, and joint pain pre-
existed the veteran's second period of active duty, as noted 
in a January 1991 report of medical history.

3.  There is no evidence reflecting that the veteran's pre-
existing headaches, nervousness, muscle pain, and joint pain 
underwent any increase in severity during the veteran's 
second period of active service or during the first post-
service year.  

4.  The veteran's asthma and fatigue are attributed to a 
diagnosed disease, and are not related to a disease or injury 
in service. 

5.  There is no competent evidence that the veteran is 
currently diagnosed with a skin condition other than service-
connected disabilities of the skin.  

6.  The veteran's sleep disturbance has not been manifested 
to a compensable degree at any time post-service. 

7.  Other than asthma and asthmatic bronchitis, there is no 
competent evidence that the veteran is currently diagnosed 
with an upper respiratory condition.  

8.  The veteran's gastroesophageal reflux disease is 
attributed to a diagnosed disease, and is not related to a 
disease or injury in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, 
anxiety, muscle pain, and joint pain-to include as a 
qualifying chronic disability based on the veteran's service 
in the Persian Gulf-are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309, 3.317 (2007).

2.  The criteria for service connection for asthma, claimed 
as fatigue and to include as a qualifying chronic disability 
based on the veteran's service in the Persian Gulf, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

3.  The criteria for service connection for a skin condition, 
to include as a qualifying chronic disability based on the 
veteran's service in the Persian Gulf, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

4.  The criteria for service connection for sleep 
disturbance, to include as a qualifying chronic disability 
based on the veteran's service in the Persian Gulf, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

5.  The criteria for service connection for an upper 
respiratory condition, to include as a qualifying chronic 
disability based on the veteran's service in the Persian 
Gulf, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2007).

6.  The criteria for service connection for gastroesophageal 
reflux disease, to include as a qualifying chronic disability 
based on the veteran's service in the Persian Gulf, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper statutory notice should notify the veteran of:  (1) 
the evidence that is needed to substantiate the claim(s); (2) 
the evidence, if any, to be obtained by VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2003, July 2003, and March 2006 letters, the RO 
notified the veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

One of the documents meeting the above-described notice 
requirements was provided to the veteran after the rating 
action on appeal.  The timing deficiency was remedied by the 
fact that the veteran's claims were re-adjudicated by the 
agency of original jurisdiction after notice was provided.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  Because service connection is being 
denied herein for all claims, the defect in the timing of 
this notice is moot (as no evaluation or effective date will 
be assigned).  See Dingess/Hartman, 19 Vet. App. 473 (2006).

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

Service medical records at entry initially in March 1970 show 
no defects, and the veteran is presumed to have been sound 
condition at entry for his initial period of active duty.

On a "Report of Medical History" completed by the veteran at 
the time of entry for his second period of active duty in 
January 1991, the veteran reported, in part, swollen or 
painful joints; frequent or severe headaches; cramps in his 
legs; broken bones; growth of a tumor, cyst, or cancer; 
painful or "trick" shoulder or elbow; recurrent back pain; 
foot trouble; loss of memory or amnesia; and nervous trouble.  
The examiner noted swollen, painful joints, and muscle sprain 
of the left shoulder; frequent, severe headaches; cramps in 
legs; right wrist fracture and right ankle; cyst in left leg; 
loss of memory; and nervousness.  

The primary thrust of the veteran's contentions for service 
connection is that his various aches and pains are 
manifestations of an undiagnosed illness associated with his 
participation in the Persian Gulf War.

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more 
disabling not later than December 31, 2011, and must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(b); see 71 Fed. Reg. 75669-75672 
(December 18, 2006).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
Theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  In this case, the veteran 
served in the Southwest Asia Theater of operations from 
February 1991 to June 1991.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2007)).

In this case, the veteran has reported exposure to oil smoke 
during service.  Records also note the veteran's vaccination 
against anthrax in February 1991.

A.  Headaches, Anxiety, Muscle Pain, and Joint Pain

The evidence reflects that the veteran reported symptoms and 
manifestations of headache, nervousness, muscle pain, and 
joint pain prior to his active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  VA will 
not pay compensation under 38 C.F.R. § 3.317 for aggravation 
of disabilities resulting from pre-existing undiagnosed 
illnesses.  See 60 Fed. Reg. 6,660 (February 3, 1995).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

Here, there is no evidence of any increase in severity during 
the veteran's second period of active duty.  In fact, the 
veteran did not seek treatment for headaches, nervousness, 
muscle pain, or joint pain during his second period of active 
duty or during that first post-service year.  Migraines, 
anxiety, and generalized arthralgia and myalgia were not 
documented until more than a decade after the veteran's final 
separation from service.  There also is no competent evidence 
linking any post-service diagnosis to any disease or injury 
in service.

While the veteran is competent to offer statements of first-
hand knowledge that his symptoms increased in severity during 
active service, as a lay person he is not competent to render 
a probative opinion on a medical matter, such as the etiology 
of his migraines, anxiety, and generalized arthralgia and 
myalgia.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Because the weight of the evidence is against a finding that 
the veteran's underlying disorders, as opposed to symptoms, 
had worsened during service or during the first post-service 
year, service connection on the basis of aggravation for 
headaches, anxiety, muscle pain, and joint pain is denied.  

B.  Asthma and/or Fatigue

Signs or symptoms involving the respiratory system (upper or 
lower), and fatigue are objective signs of undiagnosed 
illness or a chronic multisymptom illness.  38 C.F.R. 
§ 3.317(b). 
 
Service medical records contain no complaints or findings of 
shortness of breath, fatigue, or asthma.  

Records show that the veteran first complained of shortness 
of breath in February 2003.  Chest X-rays revealed 
hyperinflation, suggesting chronic obstructive pulmonary 
disease or asthma.  The assessment at that time was suspected 
asthma and asthmatic bronchitis.

The reports of VA examinations in July 2003 and August 2003 
include a diagnosis of bronchial asthma with bronchospasm.  
The veteran described his symptoms of fatigue as respiratory 
problems, and that he required only 10 to 15 minutes 
following exercise to recuperate.  One examiner noted that 
the diagnosis of fatigue on occasion was the other name given 
to bronchial asthma.  Another examiner noted that the veteran 
did not meet the criteria to establish a diagnosis of chronic 
fatigue syndrome.

Thus, having been attributed to a known clinical diagnosis, 
the veteran's respiratory symptoms and fatigue cannot be 
considered an undiagnosed illness or a qualifying chronic 
disability for entitlement to service connection based on 
service in the Persian Gulf.

Moreover, there is no competent evidence otherwise linking 
the veteran's bronchial asthma directly to service.  While 
the veteran is competent to offer statements of first-hand 
knowledge that he experienced shortness of breath following 
exercise, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of his bronchial asthma or asthmatic bronchitis. See Bostain, 
11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  
See also Routen, 10 Vet. App. at 186 (cite omitted).

Hence, the weight of the evidence is against the claim, and 
the reasonable doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

C.  Skin Disability

Signs or symptoms involving skin are objective signs of 
undiagnosed illness or a chronic multisymptom illness.  
38 C.F.R. § 3.317(b).  

Service medical records contain no complaints or findings of 
muscle pain or joint pain.

Service connection has already been established for 
epithelial inclusion at APT with herpes, conjunctivitis, and 
nasal pterygium.

The post-service records do not reveal any skin condition or 
signs or symptoms involving the veteran's skin.  In May 2004, 
a VA examiner observed that the veteran's skin was intact in 
texture, color, and temperature in the upper and lower 
extremities, and particularly the lower extremities were full 
of hair.  No signs or symptoms of a skin condition were 
found.

Here, the evidence does not reveal a skin condition.  The 
first requirement for any service connection claim is the 
existence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this regard, post-service 
medical records fail to reveal any findings involving the 
veteran's skin.  Therefore, absent evidence of a current 
disability, service connection cannot be granted.  Id. 

While the veteran is competent to offer statements of first-
hand knowledge that he experienced a skin condition, as a lay 
person he is not competent to render a probative opinion on a 
medical matter, such as the etiology of any disability 
involving skin.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. 
at 186 (cite omitted).

Because there is no evidence of a current undiagnosed illness 
or qualifying chronic disability manifested by a skin 
condition, the weight of the evidence is against the claim 
and the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

D.  Sleep Disturbance

Sleep disturbance is an objective sign of undiagnosed illness 
or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  

Service medical records contain no complaints or findings of 
sleep disturbance.

Records show that the veteran first complained of difficulty 
falling asleep in July 2003.  During a VA examination, the 
veteran reported sleeping three-to-four hours each night, and 
that it took him several hours to fall asleep.  These 
symptoms did not meet the criteria for a diagnosis of chronic 
fatigue syndrome.

During an August 2003 VA examination, the veteran denied 
daytime hypersomnolence.

The Board notes that no examiner has attributed the veteran's 
sleep disturbance to a known clinical diagnosis.  Despite the 
veteran's contentions that he has difficulty falling asleep, 
the evidence does not reflect that the veteran's sleep 
disturbance has been manifested to a compensable degree at 
any time post-service.  For example, under 38 C.F.R. § 4.97, 
Diagnostic Code 6847, pertaining to sleep apnea syndromes, 
the criteria for a compensable disability rating requires 
persistent day-time hypersomnolence.

The evidence does not reflect objective signs of sleep 
disturbance for six months or more, or intermittent episodes 
of improvement and worsening over a six-month period.

Hence, the weight of the evidence is against the claim, and 
the reasonable doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

E.  Upper Respiratory Condition

Signs or symptoms involving the respiratory system (upper or 
lower) are objective signs of undiagnosed illness or a 
chronic multisymptom illness.  38 C.F.R. § 3.317(b).  

As noted above, service medical records contain no complaints 
or findings of an upper respiratory condition.
 
Records reveal a complaint of sore throat, fever, and general 
malaise in March 1992.

More recent post-service records do not reveal any upper 
respiratory condition, other than asthma and asthmatic 
bronchitis (discussed above).  In July 2003, a VA examiner 
observed no evidence of pathology of the nose, sinuses, 
mouth, and throat.  Chest expansion was symmetrical, with 
normal thoracic boney structure and shape.  Lungs were clear 
to auscultation and percussion; there were no wheezes, rales, 
or sibilance noted, and no rhonchi present.  No signs or 
symptoms of an upper respiratory condition were found.

Here, the evidence does not reveal an upper respiratory 
condition.  The first requirement for any service connection 
claim is the existence of a current disability.  Brammer, 3 
Vet. App. at 225.  In this regard, post-service medical 
records fail to reveal any findings involving the veteran's 
upper respiratory, other than asthma and asthmatic bronchitis 
(discussed above).  Therefore, absent evidence of a current 
disability, service connection cannot be granted.  Id. 

While the veteran is competent to offer statements of first-
hand knowledge that he experienced an upper respiratory 
condition other than asthma and asthmatic bronchitis, as a 
lay person he is not competent to render a probative opinion 
on a medical matter, such as the etiology of any disability 
involving the upper respiratory.   See Bostain, 11 Vet. App. 
at 127, citing Espiritu,  2 Vet. App. at 492.  See also 
Routen, 10 Vet. App. at 186 (cite omitted).

Because there is no evidence of a current undiagnosed illness 
or qualifying chronic disability manifested by an upper 
respiratory condition, the weight of the evidence is against 
the claim and the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

F.  Gastroesophageal Reflux Disease

Gastrointestinal signs or symptoms are objective signs of 
undiagnosed illness.  38 C.F.R. § 3.317(b). 
 
Service medical records contain no complaints or findings of 
gastrointestinal symptoms.
 
Records show that the veteran first complained of 
gastrointestinal symptoms in February 2003.

The report of a July 2003 VA examination includes a diagnosis 
of gastroesophageal reflux disease.  

In August 2003, the veteran reported that his stomach became 
upset with nausea, but no vomiting, followed by headache. 

Thus, having been attributed to a known clinical diagnosis, 
the veteran's gastroesophageal reflux disease cannot be 
considered an undiagnosed illness or a qualifying chronic 
disability for entitlement to service connection based on 
service in the Persian Gulf.

Moreover, there is no competent evidence linking the 
veteran's gastroesophageal reflux disease directly to 
service.  While the veteran is competent to offer statements 
of first-hand knowledge that he experienced stomach upset 
with nausea, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of his gastroesophageal reflux disease.  See Bostain, 11 Vet. 
App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also 
Routen, 10 Vet. App. at 186 (cite omitted).
 
Hence, the weight of the evidence is against the claim, and 
the reasonable doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





ORDER

Service connection for headaches is denied.

Service connection for anxiety is denied.

Service connection for muscle pain is denied.

Service connection for joint pain is denied.

Service connection for asthma, claimed as fatigue, is denied.

Service connection for a skin disability is denied.

Service connection for sleep disturbance is denied.

Service connection for an upper respiratory condition is 
denied.

Service connection for gastroesophageal reflux disease is 
denied.





____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


